359 S.W.3d 129 (2011)
David TAUBE, Appellant,
v.
TREASURER OF the STATE of Missouri-CUSTODIAN OF the SECOND INJURY FUND, Respondent.
No. WD 73542.
Missouri Court of Appeals, Western District.
December 27, 2011.
William C. Spooner, Kansas City, MO, for appellant.
Maureen T. Shine, Kansas City, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, JOSEPH M. ELLIS, Judge, and JUSTINE DELMURO, Special Judge.

ORDER
PER CURIAM.
David Taube appeals the Labor and Industrial Relations Commission's final award denying him compensation from the Second Injury Fund. He contends the Second Injury Fund is liable for compensation because, contrary to the Commission's decision, his permanent total disability was not solely the result of an injury he suffered at work. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the final award.
AFFIRMED. Rule 84.16(b)